Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
CONTINUATION           
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2-7-22 has been entered.
 
STATUS OF THE CLAIMS
Claims 1, 4-15, 17-21, 23-24 are pending.
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 
Claims 1, 4, 13-15, 17-21, 23, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Le Coutre et al. (2013/0130972) in view of Del Oro (informational reference (2) ) in view of  Xu (CN 105942056), applicants’ reference and  Appetite, “Miracle fruit: Alternative to sugar substitute.”)page 1, 2nd col. ) (applicant’s reference) and Brouwer et al. .   
Le Coutre et al. disclose as in claim 1, a citrus juice and Miraculin and bitter tasting stevia (0040).  Miraculin is considered to be the active substance in Miracle fruit and would be a component of such.  Claim 1 differs from the reference in the particular Brix to acid ratio.  However, Del Oro discloses that a Brix-to-acid ratio of a minimum of 12 and a maximum of 19 is required in a single strength orange juice (page 1).  Xu discloses a juice beverage containing miracle fruit juice which was used to remove the bitter taste of orange juice (abstract).  Nothing is seen that the bitter taste of the orange juice of Xu, was not the result of the greening disease, since orange juice is not usually bitter in taste, but sweet.  
Claim 1 is to a citrus juice impacted by citrus greening disease.  This means that the juice has a sour and bitter taste (0004 of Applicants ‘ specification).   MPEP 2144.09 VII state that “a claimed compound may be obvious because it was Appetite, “Miracle fruit: Alternative to sugar substitute”  teaches that it was known that MF acted on the sweet receptors on the tongue …. And that Miraculin has no taste in itself, but stimulates a sweet taste estimated to be 4,000,000 times sweeter than sucrose on a molar basis”. ) (abstract and page 1, 2nd col. ).   Therefore, it would have been obvious to make an orange juice with miracle fruit to reduce the bitter flavor as disclosed by Xu, since the miracle fruit component acts on the taste receptors in the human mouth,  and makes bitter flavors taste sweet, wherever the bitter taste comes from, and to adjust the brix to acid ratio as disclosed by Del Oro using known brix to acid ratios in the composition of  Le Coutre et al., since this would make an acceptable tasting juice.  
Claims 1 and 15, 17, 18, 19, 22, and 26 further require that the fruit was impacted by citrus greening disease.  However, Xu discloses that it was known to add synsepalum (miracle berry) to orange juice to remove bitterness (abstract).  Applicants’ specification discloses that [0006] Miracle fruit or miracle berry is a plant, Synsepalum dulcificum, found in West Africa. The pulp of the miracle fruit contains a protein known as “miraculin,” which has the ability to bind to taste receptors on the human tongue, which causes humans to perceive sour or bitter foods as tasting sweet.  As such was known, it would have been obvious to use a known miracle berry to overcome such bitterness, even in the use of fruit from the diseased tree, since the problem was the same of removing bitterness.  
Claim 1 has been amended to require a particular ratio of citrus juice and a brix to acid ratio, and a particular amount of MFC  of 750 ppm to 950 ppm and the citrus juice is orange juice.  However, Del Oro discloses that a Brix-to-acid ratio of a minimum of 12 and a maximum of 19 is required in a single strength orange juice (page 1) which is encompassed in the claimed ratio of 15:1.  The particular amounts of MFC in ppm are seen as being within the skill of the ordinary worker, since the specification discloses repeatedly that the amounts of MFC depend on various factors such as  “concentrations of miracle fruit component can vary depending on the addition, substitution and /or subtraction of ingredients in a given composition, as well as the starting bitterness and sourness of the citrus” (page 5, and 0029, 0055).  
Also, Brower et al.  discloses that the amount of miraculin to be added to a foodstuff can be determined by a simple test of determining how much miraculin gives a sweet taste, then if smaller amounts are used, the sour taste is reduced, but the sweet taste is not yet present.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date to use particular brix to acid ratios as disclosed by Del Oro which was a minimum of 12 and a maximum of 19 was required in a single strength orange juice (page 1) which is encompassed in the claimed ratio of 15:1,  and to use particular amounts of MFC in ppm which are within the skill of the ordinary worker, since the specification discloses that the amounts of MFC depend on various factors such as  the ingredients in the composition  and the starting bitterness and sourness of the citrus.  
One of ordinary skill in the art, before, the effective filling date of the claimed invention, would have been motivated to use particular ratios and particular amounts of miracle fruit component, since the claimed ratio was known, and it would have been within the skill of the ordinary to use enough miracle fruit component to make an acceptably tasting product depending on the particular sour and bitter components in the beverage and the ratio of acid to brix, and concentrations of a particular juice in the product.  
Also, one of ordinary skill in the art, before the effective filing date of the claimed invention, would have had a reasonable expectation of success for doing so, since the claimed ratio was known, and it would have been obvious to use such a ratio with miracle fruit component to achieve an acceptable taste, and one would expect that in order to achieve an acceptable tasting product, one  would have known to use enough MFC to make an acceptable product depending on the variables described in the specification.  
The informational reference to Del Oro discloses the use of a concentrated orange juice (page 1).  Official Notice is taken that concentrated juice or fresh, and frozen concentrated juice are well known and sold commercially as in claims 13 and 14. 
Xu et al. discloses a method of making the composition by mixing a citrus juice with a miracle fruit component to make a MF fruit citrus juice composition. (abstract).  Claim 15 differs from the reference in the particular Brix of the orange juice.  However, the informational reference to Del Oro discloses that single strength Valencia (sweet) orange juice has a brix/acid ratio of from 12.5 to 19.5 (page 1).  The ratio of 15:1 is encompassed in this ratio.  Claim 15 also, requires a particular amount MFC of 750 ppm to 950 ppm.  These limitations have been discussed above in claim 1 .  Therefore, it would have been obvious to use a juice with a known brix, and to add MF component to it in particular amounts to make an acceptable citrus beverage as shown by Xu et al. in the process of Coutre et al.   and for the reasons as to the state of the prior art, motivation, expectation of success  as in claim 1.   
Claim 17 requires that the mixing of the juice requires diluting the concentrated citrus juice with water before mixing with the MF component (MFC), and claim 18 requires that it would have been concentrated citrus juice and then further diluting the MF citrus juice after mixing with the concentrated citrus juice, and claim 19 requires dissolving the MFC in water before mixing with the citrus juice, and claim 20 requires mixing dried powered MF, and claim 21, mixing fresh miracle fruit.   However, diluting ingredients and mixing ingredients are well known processes within the skill of the ordinary worker.  In summary, applicant claims a formula for making citrus juice products that use or eliminate common ingredients, and do not amount to invention in the constantly developing art of preparing food because there is no specific showing that establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected and useful function.  
Further, attention is invited to In re Levin, 84 USPQ 232 and the cases cited therein, which are considered in point in fact situation of this specific instant case.  
At page 234, the Court stated as follows:
This court has taken the position that new recipes or formulas for cooking food which involve the addition or elimination of common ingredients, or for treating them in ways which differ from the former practice, do not amount to invention, merely because it is not disclosed that, in the constantly developing art of preparing food, no one else ever did the particular thing upon which the applicant asserts his right to a patent.  In all such cases, there is nothing patentable unless the applicant by a proper showing further establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected and useful function.  In re Benjamin D. White, 17 C.C.P.A. (Patents) 956, 39 F.2d 974, 5 USPQ 267; In re Mason et al., 33 C.C.P.A. (Patents) 1144, 156 F.2d 189, 70 USPQ 221.  Therefore, it would have been obvious to mix concentrates with water and dilute such, since nothing new or unobvious results from such processes and to use various forms of the MF such as dried, powdered or fresh miracle fruit.  
The limitations of claims 22, have been disclosed above and are obvious for those reasons.  
Claim 23 further requires using a brix to acid ratio to determine the amount of MFC to mix with the citrus juice.  Xu et al. discloses determining how much MF juice to use was the amount of MF juice plus the bitter taste difference level and adding a particular amount of MF juice (Table 2).  It is seen that determining how much MF juice to use would have to take into account the taste of the beverage which would have been determined by the brix to acid ratio, so that it would have been obvious to use the taste of the beverage which would have included the brix acid ratio to determine how much MFC to mix with the citrus juice.  
Claim 24 is to the method of making a citrus juice from trees infected with the citrus greening disease. The further limitations have been disclosed above,  singly as in claim 15, 17-21 and 23, and in claim 1 are  obvious for those reasons.   

Claims 4- 12, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Le Coutre et al. and Del Oro (info. Ref.) and Xu (applicants’ reference) as applied to claims 1,  13-15, 17-21, 23-24  above, and further in view of Harvey (3,920,815, applicants’ reference) and  Brouwer et al. (3,682,880) .  
Harvey discloses as in claim 4, a taste modifying composition containing the fruit of synsepalium dulcificum Danniel (miracle fruit (MF) which could render sour-tasting foods sweet tasting).  The fruit pulp, can be comminuted and spray dried into a powder (abstract and para. 2, and 7 under Brief summary, under B).  The MF is especially used to treat sour or acidic foods, such as fruit.  
  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date to  use a MFC which is in the form of a pulp powder as disclosed by Harvey, in particular amounts as disclosed by Harvey, and to use it in amounts for the function of changing a sour taste to a sweet taste by testing larger or smaller amounts as disclosed by Brouwer to determine how sweet the product should be or to mask a sour flavor and expect that the MFC would act in the say way in the composition of Couter et al. and the combined references.  
One of ordinary skill in the art, before, the effective filling date of the claimed invention, would have been motivated to use a MFC fruit pulp powder in particular amounts , either fresh or dry, since it was disclosed to be made in a convenient dry powder, and it would have been within the skill of the ordinary worker to use particular amounts as in In re Boesch below, and to use particular  amounts of miracle fruit component, since it would have been within the skill of the ordinary worker to use enough miracle fruit component to make an acceptably tasting product depending on the particular sour and bitter components in the beverage and the ratio of acid to brix, and concentrations of a particular juice in the product.  
Also, one of ordinary skill in the art, before the effective filing date of the claimed invention, would have had a reasonable expectations of success, to use particular amounts in powder form to achieve an acceptable taste, and one would expect that in order to achieve an acceptable tasting product, one  would have known to use enough MFC to make an acceptable product depending on the variables described in the specification.  
Claims 5- 12 require that the MF pulp powder or the fresh MF pulp, or frozen MF pulp are in particular amounts of the composition. In re Boesch, 617 F.2d 272, 276, 205 USPQ 215, 219 (CCPA 1980).  In developing a beverage product, properties such as amounts of miraculin are important.  It appears that the precise ingredients as well as their proportions affect the taste of the beverage, and thus are result effective variables which one of ordinary skill in the art would routinely optimize.   In addition, Harvey discloses that the product can be used in amounts of from 1-25 mg under various conditions (para. 9 under DD, and para. 11-17 under DD).  Brouwer et al.  discloses that the use of miracle fruit (MF) was known, and used for the function of changing a sour taste to a sweet taste in the human mouth ( para. 1, lines 20-35).  The MF can be in the form of a dry product, or the use of the flesh of the berries, and in the form of a juice or concentrate containing the active factor (col. 1, lines 49-70, col. 2, lines 1-8).  The reference discloses that the amount of miraculin to be added to a foodstuff can be determined by a simple test of determining how much miraculin gives a sweet taste, then if smaller amounts are used, the sour taste is reduced, but the sweet taste is not yet present.  In berry juice much more is needed to give a sweet taste (col. 4, lines 55-70).  Therefore, it is seen that it would have been within the skill of the ordinary worker to determine how much miraculin or MF is needed to give the desired sweet taste in a composition , and it would have been obvious to use the teachings of Brouwer et al.  in the composition of the combined reference to determine how sweet the product should be, or how much MF should be used to mask yet another bitter taste such as the bitter taste found in stevia as disclosed in the reference to Le Coutre et al.    
Claims 10-12 require that the MF is frozen, and can be used in particular amounts.  Bouwer et al discloses that the pulp can be frozen (col. 2, lines 1-9).  The particular amounts have been disclosed as being within the skill of the ordinary worker,  and it would have been obvious to determine as disclosed by Brouwer absent anything new or unobvious.  
Claim 17 further requires mixing the MF component with water before combining it with other ingredients.  Brouwer et al. discloses dissolving miraculin in water, before coating tablets (col. 8, lines 35-44).  Therefore, it would have been obvious to combine the MF with water as disclosed by Brouwer et al. in the process of the combined references.. 
			ARGUMENTS
Applicant's arguments filed 2-7-22 have been fully considered but they are not persuasive.  
Applicants argue that the office action does not include each and every limitation of the claims.  In particularly, that the claimed amount of the miracle fruit component (MFC) of 750 ppm to 950 ppm is not disclosed.  However, as in In re Boesch, it would have been obvious to optimize the amount of the MFC component, and as in In re Levin, it would have been obvious to add particular amounts for its known function.  
Applicants argue that it was well-known in the art that miracle fruit components are consumed prior to consumption of sour tasting acidic beverages, instead of being included in the beverage formulation, and is accompanied by sweetness lingering.  However, this is not given weight in composition claims, which are not to a method of drinking the composition, whereas the instant claims are to a method of making the composition, not eating the ingredients.  
In addition, the references disclose the use of MFC in fruit beverages as above.   
Applicants argue that the combined references do not teach the now claimed amounts of MFC in the beverage.  However, applicants’ specification discloses more than once that the amount of MFC depends on various factors as on page 5 which are in part:  “concentrations of miracle fruit component can vary depending on the addition, substitution and /or subtraction of ingredients in a given composition, as well as the starting bitterness and sourness of the citrus “ (and 0029, 0055).   Applicants have done tests which show in Examples 1 and 2, that the claimed ppm is the most desirable.  However, the comparative example contains no amounts of  mfc to compare to the acceptable levels.  Of course one would like a bitter or sour beverage with a known taste modifier more than such a  beverage completely without the MFC.  
Whether it was known to consume MFC before taking a sour or acidic beverage, is not in question here, since the claims are to a beverage composition and methods of making.  
Applicants argue that one would not have been motivated to add MFC to a beverage, since it was generally taken before eating acidic or sour foods.  However, the combined references disclose beverages containing MFC as above.  
Even though as argued Xu may use 8-11% by volume of MFC, the amounts depend as applicants have pointed out in their specification i. e. “concentrations of miracle fruit component can vary depending on the addition, substitution and /or subtraction of ingredients in a given composition, as well as the starting bitterness and sourness of the citrus (and 0029, 0055).    
It is not seen that none of the references disclose using MFC in a beverage, or in orange juice as a careful reading of the office action will show.  
Applicants have not claimed any sensory properties such as sweetness lingering.  
It would have been expected that an improved taste profile would be present in a beverage with MFC compared to one with None in it.  
It would have been within the skill of the ordinary worker to use only enough MFC so that sweetness lingering would not have been present, since the amounts were disclosed as being dependent on various factors as above.  
As to the method not being disclosed, it is seen that it was disclosed for reasons given as above, since the method only requires the claimed composition.
Applicants argue as to claims 4-12 and 17 that Harvey discloses fruit tablets.  However, the claims are to a fruit pulp powder in particular amounts and the perception of sweetness lingering is not claimed, and even so, the amounts used in the composition or method are within the skill of the ordinary worker as disclosed in applicants’ specification and discussed above.  
Applicants argue that Brouwer teaches away from using miraculin in juices.   However, it was used to disclose dissolving miraculin in water, before coating tablets (col. 8, lines 35-44) and no pH’s have been claimed.    



Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELEN F HEGGESTAD whose telephone number is 571-272-1404.  The examiner can normally be reached on Monday, Tuesday, and Friday from 10:00 to 4:00.  The Examiner can be reached at Helen.Heggestad@USPTO.gov on  Wednesdays, and Thursdays, and from 8-12 AM on those days.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ms. Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	/HELEN F HEGGESTAD/           Primary Examiner, Art Unit 1793                                                                                                                                                                                             .  	HFH 2-9-2022